In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00193-CR
     ___________________________

  HOWARD WAYNE BAKER, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1497784R


    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      After hearing evidence about a December 2014 bar fight between rival

motorcycle gangs in Fort Worth that left one man dead and at least three others

injured, a jury convicted Appellant Howard Wayne Baker of seven offenses: (1) three

counts concerning the death of Texas Ghost Rider Geoffrey Brady—directing the

activities of a criminal street gang, engaging in organized criminal activity, and murder;

(2) two counts concerning the aggravated assault of Wino’s Crew member David

Antes—directing the activities of a criminal street gang and engaging in organized

criminal activity; and (3) one count each of engaging in organized criminal activity

concerning the aggravated assaults of fellow Bandidos Bill Dudley and Michael

Anderson. But the jury acquitted Baker of one count of possession of a firearm by a

felon. The trial court then sentenced Baker to forty-five years’ confinement for the

two counts of directing the activities of a criminal street gang, forty years’

confinement for the four counts of engaging in organized criminal activity, and forty

years’ confinement for murder, ordering all the sentences to run concurrently.

      In ten points, Baker challenges the sufficiency of the evidence to support all

seven convictions (Points One through Seven), contends that his multiple convictions

regarding Brady’s death and the aggravated assault of Antes violate the Double

Jeopardy Clause (Points Eight and Nine), and complains that the trial court abused its

discretion by admitting other gang members’ extraneous offenses into evidence

against him (Point Ten). We affirm the trial court’s judgments.

                                            2
                             STATEMENT OF FACTS

      In December 2014, tensions were flaring among the Bandidos, a worldwide

outlaw motorcycle gang, and other motorcycle clubs and gangs in the Fort Worth area

because no motorcycle club or gang was allowed to wear a Texas patch as the

“bottom rocker”—the patch at the bottom of their vests (also known as cuts)—

without the Bandidos’ permission, but some groups did so anyway. Against this

backdrop, on December 12, 2014, the Bandidos stormed a bar en masse, resulting in

several injuries and one death. Because the fighting took place both inside and outside

the bar, the State’s evidence of the night’s events had to be pieced together from the

differing perspectives of several witnesses.

      The night of December 12, two young women planned to go to Gator’s Bar on

Race Street in Fort Worth. They parked and walked toward the bar when several

Bandidos arrived, parked across the street, and began entering the bar. 1 One of the

Bandidos told the two young women not to go inside. The women “stepped back on

the sidewalk,” heard a gunshot within seconds, ducked, heard more gunshots “a few

seconds later,” and saw people running away from the bar. The women then left, and

one of them called 911, stating that she had seen approximately twenty Bandidos.

      Micah Baker, who was not related to appellant Howard Baker but who had

dated him in the past, was inside the bar with friends from the Bandidos’ rival


      1
       The bartender on duty saw a large group of people rush into Gator’s from
both the front and back doors.

                                               3
motorcycle gangs, the Ghost Riders and Wino’s Crew. She also saw a Cossack inside

the bar but did not know him. Micah heard and saw motorcycles drive up and park

across the street. She knew the men riding them were Bandidos because she

recognized their red and gold vests. Micah saw the men enter from all three bar

entrances. She recognized Robert Stover when he came through the front door but

not the man behind Stover, who was wearing a helmet. 2 Micah saw Stover stop, turn

around and look, and then head straight for Antes, a Wino’s Crew member. Sheryl

Miscavage, Antes’s girlfriend at the time of the incident but his wife by the time of

trial, testified that Antes’s Wino’s Crew patch was facing the front door when Stover

came in. Stover passed by Miscavage as he walked over to Antes; when he approached

Antes, he “kind of smiled whenever [Antes] looked up at him . . . and knocked the

crap out of him.” Similarly, Micah testified that Stover hit Antes “very hard” and

“knocked him out.”

      Megan Cline Smith, the wife of Wade Smith, a Ghost Rider whom the

Bandidos beat up that night outside Gator’s, testified that Stover hit Antes with either

a sock with a lock in it or a Maglite flashlight. Antes did not know who hit him or

what that person hit him with.

      Chaos ensued when Stover hit Antes, and more fighting took place toward the

front of the bar. Then Micah heard multiple gunshots, after which the fighting moved


      2
         Another witness testified that “a lot of” the Bandidos who entered the bar
“still had their helmets on.”

                                           4
outside. She later saw Antes in the bathroom, “bloody and looking in the mirror.” He

had a swollen eye with a golf-ball-sized knot on his cheek, which was split. His “face

was pretty messed up for” a few weeks.

      A member of a band that regularly played at Gator’s was having a beer with

one of his bandmates after their set when they “heard a couple of bikes roll in kind of

silently.” His bandmate looked out the window, said “red and gold,” and got up to

leave. As they were leaving, the band member saw “approximately 20-something guys

or more” coming in. He also saw Baker, wearing his cut and colors and “everyone else

[coming] in behind him.” It was clear to the band member that there was going to be

a fight because the men entering the bar were hitting their palms with flashlights,

clubs, and whatever was in their hands. Baker and several of the men carried clubs,

and another person in the group carried a drawn pistol.

      After leaving the bar, the band member stood off to the side of the front

porch. As soon as he stepped out, he heard two gunshots from inside the bar. Then

he saw the fight move outside, and a crowd pushed Brady outside. After the crowd

stumbled over three motorcycles, according to the band member, the Bandidos “had

[Brady] on the ground,” facedown at first. “They [were] all pretty much standing right

over the top of him.” Baker stood at the back of the group, and Stover was also in the

group. The band member then saw flashes and gunfire from the group surrounding

Brady and saw the group run away.



                                          5
      Cline Smith had a different perspective. After Stover hit Antes, Cline Smith saw

her husband and Brady push all of the people who had run into Gator’s back outside,

and then she saw Stover point a gun at Brady’s head and pull the gun up. Cline Smith

went out the side door to check on her husband. By the time she got outside, she saw

Brady lying on the ground with a group of Bandidos kicking him in the head and

punching him. She saw Baker in that group, not hitting or kicking Brady but standing

by him with a gun. Brady was bleeding.

      The Bandidos fled, and a Ghost Rider shot at them. After they were gone,

Cline Smith saw that Brady was dying. The police arrived at Gator’s a short time later,

about six minutes after the Bandidos had first arrived at Gator’s.

      Brady died at the scene. His autopsy revealed three gunshot wounds from two

guns with different calibers; two of the wounds were “individually fatal.”

      After Harris Hospital alerted the Fort Worth Police Department (FWPD) that

gunshot victims had arrived in the emergency room, a Fort Worth police detective

assisting with the case interviewed Bandidos Joshua Horton and Joseph Karadeema

and Rebel Rider3 Stephen Martin, who had gone to the hospital by car. A FWPD

officer stopped a motorcycle rider headed away from Gator’s, Rebel Rider William

Connor, who wore the Bandidos colors. Connor had three guns and ammunition.

Police eventually traced one of those guns to Karadeema. The police also

photographed the injuries and collected the clothing of two other Bandidos—

      3
       The Rebel Riders were a support club of the Bandidos.

                                           6
Anderson and Dudley––who had been shot at Gator’s and had gone to the emergency

room. A spent bullet was recovered from Anderson’s back pants pocket.

      The police conducted an extensive investigation, including seizing and

examining Baker’s cell phone and cell phones found on two other Bandidos. The cell

phone evidence generally confirms coordination between the Bandidos and Rebel

Riders, the intent to retaliate against a person “wearing it,” and concern for individual

Bandidos’ and Rebel Riders’ safety after the event.

      Police found bullets and casings at Gator’s as well as at businesses across the

street, which also had shot out windows and doors. A FWPD forensic division

manager of the crime lab testified at Baker’s trial that at least ten different firearms

were involved in this case, but no bullets or casings collected throughout the

investigation matched any recovered gun.

                                    DISCUSSION

                           I. Sufficiency of the Evidence

      In his first seven points, Baker challenges the sufficiency of the evidence

supporting his seven convictions. He does not contend that the murder or aggravated

assaults did not occur. Instead, he contends that the State convicted him based merely

on his presence at the scene and his membership in the Bandidos—“a dangerous

precedent.” According to Baker, the eight eyewitnesses did not testify that he

personally committed any act against Brady, and the evidence collected by law



                                           7
enforcement as part of their investigation was no evidence. We discuss Baker’s

sufficiency points by offense rather than in the order assigned by Baker’s briefing.

                                A. Standard of Review

      Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct.
2781, 2787 (1979); see U.S. Const. amend. XIV. In our due-process evidentiary-

sufficiency review, we view all the evidence in the light most favorable to the verdict

to determine whether any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017). This standard gives full

play to the factfinder’s responsibility to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts. See

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622.

       The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. Thus, when performing an

evidentiary-sufficiency review, we may not re-evaluate the evidence’s weight and

credibility and substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at

622. Instead, we determine whether the necessary inferences are reasonable based on

the evidence’s cumulative force when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State,

514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency

                                            8
review must not engage in a ‘divide and conquer’ strategy but must consider the

cumulative force of all the evidence.”). We must presume that the factfinder resolved

any conflicting inferences in favor of the verdict, and we must defer to that resolution.

Murray, 457 S.W.3d at 448–49.

          To determine whether the State has met its Jackson burden to prove a

defendant’s guilt beyond a reasonable doubt, we compare the crime’s elements as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); Crabtree v. State, 389
S.W.3d 820, 824 (Tex. Crim. App. 2012) (“The essential elements of the crime are

determined by state law.”). Such a charge is one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Jenkins, 493 S.W.3d at 599. The “law as

authorized by the indictment” means the statutory elements of the charged offense as

modified by the factual details and legal theories contained in the charging instrument.

See id.

          The standard of review is the same for direct and circumstantial evidence cases;

circumstantial evidence is as probative as direct evidence in establishing guilt. Jenkins,
493 S.W.3d at 599. We must scrutinize circumstantial evidence of intent as we do

other elements of an offense. Laster v. State, 275 S.W.3d 512, 519–20 (Tex. Crim. App.

2009). But when a record supports conflicting inferences, we “must presume—even if

                                              9
it does not affirmatively appear in the record—that the trier of fact resolved any such

conflict in favor of the prosecution, and must defer to that resolution.” Matson v. State,

819 S.W.2d 839, 846 (Tex. Crim. App. 1991).

      Although motive and opportunity are not elements of a criminal offense, they

can be circumstances that indicate guilt; therefore, we may properly consider them in

an evidentiary-sufficiency review. Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim.

App. 2013).

       “[I]f a defendant is acquitted of one count and convicted of another based on

the same evidence in a single trial, the defendant cannot rely on the inconsistent

verdicts to attack [his] conviction.” Hernandez v. State, 556 S.W.3d 308, 331 (Tex. Crim.

App. 2017) (Richardson, J., concurring); see also United States v. Powell, 469 U.S. 57, 68–

69, 105 S. Ct. 471, 478–79 (1984); Dunn v. United States, 284 U.S. 390, 393, 52 S. Ct.
189, 190 (1932), overruled on other grounds by Sealfon v. United States, 332 U.S. 575, 68
S. Ct. 237 (1948); Silva v. State, No. 02-18-00155-CR, 2018 WL 2986901, at *3 (Tex.

App.—Fort Worth June 14, 2018, pet. ref’d) (per curiam) (mem. op., not designated

for publication). Thus, Baker’s acquittal of the illegal possession of a firearm count

has no bearing on our sufficiency analysis of the other offenses.

                                  B. Brady’s Murder

       In his seventh point, Baker challenges the sufficiency of the evidence

supporting his conviction for murdering Brady.



                                            10
       The indictment tracked the elements of murder in the Texas Penal Code,

alleging in Count Nine that Baker committed murder by either (1) intentionally or

knowingly causing Brady’s death by shooting him with a firearm or (2) with the intent

to cause Brady serious bodily injury, committing an act clearly dangerous to human

life––shooting Brady with a firearm, causing his death. See Tex. Penal Code Ann.

§ 19.02(b)(1)–(2).

       The jury charge tracked the indictment and also included an instruction on the

law of parties. See In re State ex rel. Weeks, 391 S.W.3d 117, 124 (Tex. Crim. App. 2013)

(orig. proceeding) (holding that the State is entitled to an instruction on the law of

parties if it legally applies to the offense at issue and if it is supported by the evidence);

see also Vodochodsky v. State, 158 S.W.3d 502, 509 (Tex. Crim. App. 2005) (op. on reh’g)

(“It is well settled . . . that the law of parties need not be pled in the indictment.”).

Under the law of parties, Baker did not have to physically attack Brady to be held

criminally responsible for his murder. A person is criminally responsible for another’s

conduct when “acting with intent to promote or assist the commission of the offense,

he solicits, encourages, directs, aids, or attempts to aid the other person to commit the

offense.” Tex. Penal Code Ann. § 7.02(a)(2). Further,

       [i]f, in the attempt to carry out a conspiracy to commit one felony,
       another felony is committed by one of the conspirators, all conspirators
       are guilty of the felony actually committed, though having no intent to
       commit it, if the offense was committed in furtherance of the unlawful
       purpose and was one that should have been anticipated as a result of the
       carrying out of the conspiracy.


                                             11
Id. § 7.02(b).

       Applying the law of parties, the evidence is sufficient to support a finding that

Baker encouraged and aided the other Bandidos in murdering Brady.

       Baker was one of the Bandidos who stormed the bar; Stover was another. Cline

Smith saw Stover and Brady standing side by side in the bar’s front entryway. She saw

Stover pointing a gun at Brady’s head and then pulling the gun back. Soon thereafter,

she saw a group of people kicking Brady in the head and hitting him. He was then

lying on the ground. She saw Baker holding a gun and standing by Brady.

       The band member testified that the crowd who had stormed the bar––which

evidence shows included Baker––pushed Brady outside Gator’s and had him on the

ground the whole time. The band member saw two sets of flashes and gunfire from

the group made up of “mostly all Bandidos” surrounding Brady. Baker was in the

group, standing at the back, as well as Stover and the Bandidos’ sergeant-at-arms

Nicholas Povendo; evidence indicated that all three had guns.

       Brady suffered three gunshot wounds before his death. One bullet went

through his face and pierced his jugular vein, and another perforated both lungs and

the brachialis vein; both of these wounds were fatal. Although there was no evidence

about who fired the fatal shots, the evidence is more than sufficient to show that

Brady was murdered in a concerted group effort and that Baker was an active

participant in that group, helping to storm the bar and to contain Brady within the

crowd (and thus allowing members of the crowd to beat and shoot him). Applying the

                                          12
appropriate standard of review, we hold that the evidence is sufficient to support

Baker’s murder conviction as a party. See id. § 7.02(a)(2); Rodriguez v. State, No. 08-16-

00118-CR, 2018 WL 3372637, at *9 (Tex. App.––El Paso July 11, 2018, pet. ref’d)

(mem. op., not designated for publication) (involving gang murder with similar

appellate complaint and analysis). We overrule his seventh point.

C. Engaging in Organized Criminal Activity––Brady’s Murder and Aggravated
                 Assaults of Antes, Anderson, and Dudley

      In his first four points, Baker challenges his four convictions for engaging in

organized criminal activity.

      In Count Four, the indictment charged that Baker, “with the intent to establish,

maintain[,]   or   participate   as   a   member      of    a   criminal   street   gang,

commit[ted] . . . murder” by intentionally or knowingly causing Brady’s death by

shooting him with a firearm or by intending to cause him serious bodily injury and

shooting him with a firearm. See Tex. Penal Code Ann. § 19.02(b)(1)–(2). In Count

Six, the indictment charged that Baker, “with the intent to establish, maintain, or

participate as a member of a criminal street gang[,] commit[ted] the offense of

aggravated assault . . . [of] Antes” by intentionally or knowingly causing bodily injury

to him by striking him with a deadly weapon, either a fist, flashlight, or unknown

object. See id. §§ 22.01(a)(1), 22.02(a)(2). Counts Seven and Eight alleged that Baker,

“with the intent to establish, maintain, or participate as a member of a criminal street

gang[,] commit[ted] the offense of aggravated assault” of Dudley and Anderson by


                                           13
intentionally or knowingly causing bodily injury to them by shooting them with a

firearm. See id.

       The jury charge, which is not challenged on appeal, tracked the indictment. The

charge also instructed the jury to find Baker guilty of engaging in organized criminal

activity if it found beyond a reasonable doubt that he committed the underlying

offenses, either alone or as a party. Although the law of parties applies to the offense

of engaging in organized criminal activity, “the elements of engaging in organized

criminal activity render the State’s reliance on the doctrine unnecessary. . . . [A]cts that

suffice for party liability—those that encourage, solicit, direct, aid, or attempt to aid

the commission of the underlying offense—would also satisfy” Section 71.02’s overt-

act element. Otto v. State, 95 S.W.3d 282, 284 (Tex. Crim. App. 2003).

       Section 71.02 of the Texas Penal Code provides that a person engages in

organized criminal activity “if, with the intent to establish, maintain, or participate in a

combination or in the profits of a combination or as a member of a criminal street

gang, the person commits or conspires to commit” a specified predicate offense, here

murder and aggravated assault. Tex. Penal Code Ann. § 71.02(a)(1). As the Texas

Court of Criminal Appeals clarified after the underlying trial and after Baker’s brief

was filed, the “intent to establish, maintain, or participate” element does not apply

when a defendant is charged “as a member of a criminal street gang” but instead

“applies only to the phrase that immediately follows it—‘in a combination or in the

profits of a combination.’” Zuniga v. State, 551 S.W.3d 729, 735 (Tex. Crim. App.

                                            14
2018); see also Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). Here, Baker

was not indicted or charged with the “combination” requirement.

      A hypothetically correct jury charge would therefore require the State to prove

that Baker, as a member of a criminal street gang, committed Brady’s murder and the

aggravated assaults of Antes, Dudley, and Anderson either as a principal or a party.4

See Zuniga, 551 S.W.3d at 735; Villa, 514 S.W.3d at 232; Jenkins, 493 S.W.3d at 599; see

also Garcia v. State, 578 S.W.3d 106, 124 (Tex. App.––Beaumont 2019, pet. ref’d)

(concluding that law of parties was included in hypothetically correct jury charge for

sufficiency review and citing Adames v. State, 353 S.W.3d 854, 862–63 (Tex. Crim.

App. 2011)).

                               1. Criminal Street Gang

      To prove that Baker was acting “as a member of a criminal street gang,” the

State was required to prove that he “was acting as a member of a group of ‘three or

more persons having a common identifying sign or symbol or an identifiable

leadership who continuously or regularly associate in the commission of criminal

activities.’” Zuniga, 551 S.W.3d at 735 (quoting Tex. Penal Code Ann. § 71.01(d)). The

hypothetically correct jury charge would therefore also require proof that Baker “was



      4
        Even if the State had been required to prove the extra “intent to establish,
maintain, or participate” element alleged in the indictment and jury charge, which we
do not hold, the evidence detailed sufficiently proves that Baker intended to
participate as a member of a criminal street gang when committing or conspiring to
commit the aggravated assaults.

                                          15
acting in the role, capacity, or function of a gang member at the time of the

offense[s].” Id. at 736 (internal quotation marks omitted). The jury heard evidence that

    • The Bandidos are a worldwide outlaw motorcycle gang (OMG) that is also a
      criminal street gang.

    • OMGs are “one-percenter[s]. They consider themselves the one percent of
      society who doesn’t follow our rules or our laws.”

    • OMGs “are involved in repetitive and common crimes ranging from assaults to
      murders and everything in between. They’re commonly involved in narcotics
      [and] weapons trafficking.”

    • In 2013, 72% of the Bandidos in the United States had convictions.

    • The Bandidos are the dominant OMG in Texas.

    • The Bandidos control Texas, and no other motorcycle club can operate in
      Texas without their approval.

    • The Bandidos have a “very strict chain of command.”

    • Their leadership structure, hierarchy, and chain of command exists nationally
      and locally; each chapter has the same structure.

    • Each chapter must have a president, vice president, secretary, treasurer, and
      sergeant-at-arms.

    • Each chapter has at least five members.

    • Bandidos follow bylaws and local chapter rules.

    • A Bandidos’ president’s “authority is total. Nothing goes on without the
      president’s approval.”

    • The presence of a Bandidos’ president at a violent event perpetrated by the
      gang members is significant because it shows “he knows [the act of violence is]
      going to happen” and signals that “[h]e’s given his okay for that to happen.”




                                          16
• The Bandidos’ president of a particular region is the “shot caller”; if he is
  present when an act of retaliation happens in his territory, he is “calling the
  shots.”

• An incident involving multiple support clubs and Bandidos would have been
  approved by the Bandidos’ president.

• Baker was the Fort Worth Bandidos chapter president at the time of the
  Gator’s incident.

• Support clubs pay money to the Bandidos.

• Support clubs wear the same colors as the Bandidos but reversed and also wear
  “support cookie[s],” patches that indicate that they pay homage to the
  Bandidos.

• Bandidos’ support clubs do much of the criminal work of the Bandidos.

• Rebel Riders are a support club of the Bandidos.

• The Bandidos’ colors are red and gold.

• The Bandidos’ symbol is a group of three patches. The top patch is the gang’s
  name. The middle patch is a character they call the “Fat Mexican.” The bottom
  patch or “rocker” “shows where they’re from and the state that they are
  claiming territory in.”

• The bottom rocker is “where they’re saying that this is our state.”

• “[Y]ou won’t have tattoos that say Bandidos[ or a] red and gold one-percent
  diamond unless you are a member of the Bandidos.”

• Baker wears a patch that says, “God forgives, Bandidos don’t.”

• Baker has a red and gold, diamond-shaped tattoo with a 1% in the middle of it.

• Baker’s vest (cut) and tattoos show that he is a member of the Bandidos.

• The Texas rocker is important because the Bandidos have been the dominant
  motorcycle gang in Texas since they began.




                                      17
    • Bandidos want money and support in exchange for allowing other gangs to
      wear the Texas rocker.

    • In 2014, the Cossacks also wanted to wear the Texas bottom rocker.

    • Miscavage, Antes’s wife, knew in November 2014 that the Bandidos were upset
      that the Wino’s Crew gang put a Texas bottom rocker on their patch.

    • When Antes was a Wino’s Crew member, 5 there was tension between the
      Bandidos and Wino’s Crew motorcycle gangs because of the Wino’s Crew
      Texas bottom rocker; it was “a territory thing” and “an issue of permission”
      because only Bandidos were allowed to wear the Texas rocker.

    • Micah had heard before the Gator’s incident that the Bandidos were upset that
      Cossacks and Wino’s Crew gangs put a Texas rocker on their vests.

    • According to Cline Smith, the Bandidos and Bandidos support clubs do not get
      along with Ghost Riders, probably because Ghost Riders wear a Texas bottom
      rocker.

    • A Cossack, two Wino’s Crew gang members, including Antes, and four Ghost
      Riders, including Brady, were in Gator’s on the night of the murder and
      aggravated assaults.

    • Bandidos participating with Baker in the Gator’s incident included Povendo,
      the sergeant-at-arms; Stover; Anderson; and Dudley.
      Applying the appropriate standard of review, we hold that the evidence is

sufficient to satisfy the element that Baker was acting as a member of a criminal street

gang during the Gator’s incident. See id. at 738–39.

                                2. Predicate Offenses

                                  a. Brady’s Murder

      In his first point, Baker challenges the sufficiency of the evidence to prove that

he participated in Brady’s murder. We have already held the evidence sufficient to
      5
       Antes testified at trial that he was no longer a member of Wino’s Crew.

                                           18
support both Baker’s murder conviction and his membership in a criminal street gang.

We therefore hold the evidence sufficient to support his conviction for engaging in

organized criminal activity by committing Brady’s murder as a member of a criminal

street gang. See Tex. Penal Code Ann. § 71.02(a)(1). We overrule Baker’s first point.

                            b. Aggravated Assault of Antes

         In his second point, Baker contends that the evidence is insufficient to support

his conviction for engaging in organized criminal activity regarding the aggravated

assaults of Antes. As with Brady’s murder, Baker was charged individually and as a

party.

         The evidence shows that several Bandidos, many of whom carried clubs and at

least one of whom exhibited a gun, entered as a group through Gator’s front door.

Baker and Stover were at the front of the group, together. Stover looked around and

saw Antes’s Wino’s Crew patch on the back of his vest, which was visible to those at

the front door. Stover smiled, walked over, and “knocked the crap out of” Antes with

either a sock with a lock in it or a Maglite flashlight. Antes bled, his eye swelled, his

cheek was split, and his cheek had a big knot on it. Stover was seen with a gun shortly

thereafter. That the Bandidos entered the bar ready to fight and that chaos ensued

after Stover hit Antes supports a reasonable inference that Stover’s assaulting Antes

facilitated the larger-scale fighting and ambush of Brady.

         We have already held the evidence sufficient to support the “criminal street

gang” element. We therefore also hold the evidence sufficient to support Baker’s

                                            19
conviction for engaging in organized criminal activity as a criminal street gang

member by committing aggravated assault against Antes. See id. We overrule Baker’s

second point.

                 c. Aggravated Assaults of Dudley and Anderson

       In his third and fourth points, respectively, Baker contends that the evidence is

insufficient to support his convictions for engaging in organized criminal activity

regarding the aggravated assaults of Dudley and Anderson.

       We agree with Baker that none of the witnesses present during the Gator’s

incident testified that he personally injured his fellow Bandidos. However, a defendant

may be legally responsible for an act that he does not solely cause. Section 6.04 of the

Texas Penal Code provides,

       (a) A person is criminally responsible if the result would not have
       occurred but for his conduct, operating either alone or concurrently with
       another cause, unless the concurrent cause was clearly sufficient to
       produce the result and the conduct of the actor clearly insufficient.

       (b) A person is nevertheless criminally responsible for causing a result if
       the only difference between what actually occurred and what he desired,
       contemplated, or risked is that:

         (1) a different offense was committed; or

         (2) a different person or property was injured, harmed, or otherwise
         affected.
Id. § 6.04.

       In Dowden v. State, the Texas Court of Criminal Appeals held that Dowden’s

conduct showed that he was aware that initiating a shoot-out at a police station would

                                           20
result in an officer’s death; therefore, he was guilty of the death of an officer who was

shot by another officer. 758 S.W.2d 264, 273 (Tex. Crim. App. 1988). In Pettigrew v.

State, our sister court affirmed Pettigrew’s murder conviction for the death of an

innocent bystander shot by Pettigrew’s rival. 999 S.W.2d 810, 813 (Tex. App.—Tyler

1999, no pet.). The court noted,

      [Pettigrew] voluntarily entered the parking lot. He and his brother
      initiated the gun battle with the Chapel Hill gang. By intentionally
      discharging a firearm toward a group of people, [Pettigrew] showed he
      was aware that someone could be killed or that serious bodily injury
      could result from his committing an act clearly dangerous to human
      life. . . . [T]here is no distinction between an innocent bystander being
      killed by return fire and a police officer being killed by friendly fire
      during a shootout initiated by outlaws.
Id.
      As the prosecutors explained in this case during voir dire and emphasized

during their closing argument,

      [W]hen you plan this and you storm in there and you cause this chaos
      and you’re firing guns and you’re beating people up, some of your own
      individuals are going to be hurt.

            . . . . You are responsible for anything that happens out there.
      And if those two men were dead, [Baker] would be charged with their
      murder as well. . . . [J]ust because they went in there on your side doesn’t
      mean that you are any less responsible for their injuries. Because it was
      your plan. It was his plan. He called it.

Although the law recited above on causation was not included in the jury charge, it is

part of the hypothetically correct jury charge in this case. See Jenkins, 493 S.W.3d at

599; Longoria v. State, 154 S.W.3d 747, 756 (Tex. App.—Houston [14th Dist.] 2004,

pet. ref’d); see also Moff v. State, 131 S.W.3d 485, 489–90 (Tex. Crim. App. 2004)

                                           21
(noting that reviewing court must consider all of the evidence admitted for sufficiency

purposes, even if that evidence was improperly admitted).

      In addition to the evidence recited above, the jury heard the following

evidence:

   • Karadeema’s phone contained a December 10, 2014 text stating, “Let’s Fuck
     him up” and another one on that same date stating, “If we have a green light
     and catch him wearing it and recruiting . . . sure.”

   • When OMGs discuss going to “church,” that means a meeting is going to take
     place in which the members discuss business and resolve issues.

   • A text on Stover’s phone discussed having “church” on December 11, 2014.

   • Karadeema’s phone contained a December 12, 2014 text from Rebel Rider
     Breadman asking the “Brothers” to “try to be at the club house between 6 and
     6:30.”

   • Chad Connor, a Rebel Rider, described the Gator’s battle as an ambush.
      The evidence shows that the Bandidos would not have engaged in violence

without Baker’s approval and that the Bandidos started the violence at Gator’s as a

group, of which Baker was a member. A band member performing that night saw a

Ghost Rider shoot at Bandidos fleeing the scene and “hear[d] a couple of

them . . . hurting from something.” Bandido members Dudley and Anderson were at

Gator’s that evening and were shot at or near Gator’s. Another Bandido took Dudley

to a hospital, and an ambulance picked Anderson up down the street from Gator’s

and took him to a different hospital. The police recovered Dudley’s and Anderson’s

motorcycles across from Gator’s. Additionally, FWPD Officer J.J. Jeanes spoke to



                                          22
Dudley about what had happened, collected his clothes,6 and obtained both men’s

medical records.

      While there is no direct evidence that Baker shot anyone himself, the evidence

shows that the Bandidos would not have started the battle at Gator’s without Baker’s

approval and that his presence there signified his approval. Whether Dudley and

Anderson were shot by friendly fire, see Tex. Penal Code Ann. § 7.02(b), or rival gang

members, see id. § 6.04, the evidence sufficiently shows beyond a reasonable doubt

that their injuries would not have occurred absent Baker’s conduct. We therefore hold

the evidence sufficient to support his convictions for engaging in organized criminal

activity concerning the aggravated assaults of his fellow Bandidos Anderson and

Dudley. See Dowden, 758 S.W.2d at 273; Kennedy v. State, No. 06-06-00002-CR, 2006
WL 2787477, at *3 (Tex. App.—Texarkana Sept. 29, 2006, no pet.) (mem. op., not

designated for publication) (upholding defendant’s conviction for aggravated assault

of a public servant even though he did not break the jailer’s leg because without the

defendant’s “resistance to and struggle against what the jury believed was lawful

restraint, no officer would have tackled [him] and struggled in a pile-up in such a way

as to result in [the jailer’s] injury,” and “[the defendant’s] conduct caused the

engagement, the effect of which resulted in [the jailer’s] broken leg”); Pettigrew, 999
S.W.2d at 813. We overrule Baker’s third and fourth points.



      6
       A spent bullet was found in his back jeans pocket.

                                          23
                D. Directing Activities of a Criminal Street Gang

      In his fifth and sixth points, Baker challenges the sufficiency of the evidence

supporting his convictions for directing the activities of a criminal street gang

regarding Brady’s murder and Antes’s aggravated assault (Counts One and Three).

      Section 71.023 of the Texas Penal Code provides in relevant part,

      (a) A person commits an offense if the person, as part of the identifiable
      leadership of a criminal street gang, knowingly . . . directs[] or supervises
      the commission of . . . one or more of the following offenses by
      members of a criminal street gang:
             (1) a felony offense that is listed in Article 42A.054(a) [former
             Section 3g(a)(1), Article 42.12], Code of Criminal Procedure; [or]
             (2) a felony offense for which it is shown that a deadly weapon, as
             defined by Section 1.07, was used or exhibited during the
             commission of the offense . . . .
Tex. Penal Code Ann. § 71.023(a)(1)–(2). The Article 42A.054(a) list of predicate

offenses includes murder but not aggravated assault, see Tex. Code Crim. Proc. Ann.

art. 42A.054(a)(2). However, aggravated assault with a deadly weapon falls under

Subsection (a)(2) of the directing statute, see Tex. Penal Code Ann. §§ 22.01,

22.02(a)(2). Thus, both murder and aggravated assault can be used as predicate

offenses to support a conviction for directing the activities of a criminal street gang

under Penal Code Section 71.023.

      We have already held that the evidence is sufficient to support that Baker not

only participated in the murder as a party, but that he participated in Brady’s murder




                                           24
and the aggravated assault of Antes as a member of a criminal street gang.7 We also

hold that the evidence is sufficient to show that Baker directed or supervised the

murder and aggravated assault as part of the identifiable leadership of a criminal street

gang.

        Baker was the Fort Worth Bandidos chapter president at the time of the

Gator’s incident. As president, he was the “shot caller” and had absolute authority:

nothing would have happened without his approval. His presence at the Gator’s

battle––including his presence in the room when Stover hit Antes and his presence in

the group of men who beat, kicked, and shot Brady––demonstrates not only his

foreknowledge and approval of the murder and aggravated assault but that he was

directing or supervising them. The evidence of Baker’s presidential role in the

Bandidos, his absolute authority, the dissension among the gangs represented at

Gator’s because of the Texas bottom rocker, the coordinated attack by the Bandidos,

and Brady’s and Antes’s obvious membership in rival gangs as shown by the Ghost

Rider vest and colors Brady wore and the Wino’s Crew vest and colors Antes wore all

show that Baker was acting as part of the identifiable leadership of the Bandidos when

he directed or supervised Brady’s murder and Antes’s aggravated assault. We therefore



        Baker relies on the same sufficiency argument as he has for the other
        7

offenses––that the eight eyewitnesses did not testify that he committed any act against
Brady and that the evidence offered by law enforcement was no evidence. But the
directing statute does not require the person directing the predicate offense to
individually commit the act. See Tex. Penal Code Ann. § 71.023(a).

                                           25
hold that the evidence is sufficient to support Baker’s convictions for directing

organized criminal activity, and we thus overrule his fifth and sixth points.

                                 II. Double Jeopardy

      In his eighth point, Baker complains that his three convictions relating to the

death of Brady—murder, directing the activities of a criminal street gang, and

engaging in organized criminal activity—violate his right to be free from double

jeopardy. In his ninth point, Baker complains that his two convictions relating to

Antes’s aggravated assault—directing the activities of a criminal street gang and

engaging in organized criminal activity—also violate that right.

      Baker did not raise a double-jeopardy complaint in the trial court. A defendant

may forfeit a potential double-jeopardy violation by not asserting it in the trial court.

Langs v. State, 183 S.W.3d 680, 686–87 (Tex. Crim. App. 2006). But he may raise a

double-jeopardy claim for the first time on appeal “when the undisputed facts show

the double jeopardy violation is clearly apparent on the face of the record and when

enforcement of [the] usual rules of procedural default serves no legitimate state

interests.” Gonzalez v. State, 8 S.W.3d 640, 643 (Tex. Crim. App. 2000). A double-

jeopardy claim is apparent on the face of the trial record if resolving the claim does

not require further proceedings to introduce additional evidence supporting the claim.

Ex parte Denton, 399 S.W.3d 540, 544 (Tex. Crim. App. 2013); Gonzalez, 8 S.W.3d at

643. While the State may have an interest in maintaining a conviction’s finality, there

is no legitimate interest in maintaining a conviction when the face of the record clearly

                                           26
shows that the conviction was obtained in contravention of constitutional double-

jeopardy protections. Denton, 399 S.W.3d at 545. We thus address Baker’s double-

jeopardy complaint and determine that the face of the record reveals no double

jeopardy.

                                  A. Substantive Law

        The Fifth Amendment protects against multiple punishments for the same

offense. Bien v. State, 550 S.W.3d 180, 184 (Tex. Crim. App.), cert. denied, 139 S. Ct. 646

(2018). To determine whether a defendant has been assessed multiple punishments

for the same offense, we start with the “same elements” test set forth in Blockburger. Id.

(referring to Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 182 (1932)).

Under that test, two offenses are not the same if “each provision requires proof of a

fact which the other does not.” Id. (quoting Blockburger, 284 U.S. at 304, 52 S. Ct. at

182).

        Using the cognate-pleadings approach, we look to the pleadings to flesh out the

Blockburger test. Id. If the two offenses have the same elements under this approach,

then there is a judicial presumption that the offenses are the same for purposes of a

double-jeopardy analysis. Id. A “clearly expressed legislative intent to create two

separate offenses” rebuts that presumption. Id.

        Conversely, if the two offenses have different elements as pled, the judicial

presumption is that the offenses are different for double-jeopardy purposes, and

multiple punishments may be imposed. Id. at 184–85. This presumption too can be

                                            27
rebutted by a showing, through various factors, that the legislature clearly intended

only one punishment. Id. at 185.

      The Texas Court of Criminal Appeals has set forth the following nonexclusive

list of considerations to help determine legislative intent in this context: (1) whether

the offenses are in the same statutory section; (2) whether the offenses are phrased in

the alternative; (3) whether the offenses are named similarly; (4) whether the offenses

have common punishment ranges; (5) whether the offenses have a common focus,

including whether their gravamina are the same; (6) whether the common focus tends

to indicate a single instance of conduct; (7) whether the elements that differ between

the two offenses can be considered the same under an imputed theory of liability that

would result in the offenses being considered the same under Blockburger; and

(8) whether any legislative history articulates an intent to treat the offenses as the same

for double-jeopardy purposes. Bigon v. State, 252 S.W.3d 360, 371 (Tex. Crim. App.

2008) (citing Ervin v. State, 991 S.W.2d 804, 814 (Tex. Crim. App. 1999)); see also

Garfias v. State, 424 S.W.3d 54, 59 (Tex. Crim. App. 2014).

      Baker argues that we should rely on “the doctrine of subsumed acts,” called the

“merger doctrine” in other jurisdictions, in our analysis. See Aekins v. State, 447 S.W.3d
270, 275 (Tex. Crim. App. 2014). However, unlike in sexual assaults in which criminal

acts such as exposure or contact are necessarily committed on the way to “one

complete, ultimate act of penile penetration” of a complainant’s sexual organ, this is

not a case where the offense was one “single continuous act” with only one impulse,

                                            28
in which several offenses were committed along the continuum. See id. at 275, 278; see

also Hall v. State, 225 S.W.3d 524, 532–33 (Tex. Crim. App. 2007) (distinguishing

cognate-pleadings approach from cognate-evidence approach, which focuses on proof

at trial). We will therefore rely on the Blockburger test and cognate-pleadings approach.

                                      B. Analysis8

      The directing offenses require proof that the defendant supervised or directed

others in committing the predicate offenses, but the engaging offenses require proof


      8
        Although Baker asserts that his convictions for all three of the murder-related
offenses violate double jeopardy, he provides only a one-paragraph analysis specific to
his convictions for directing the activities of a criminal street gang and engaging in
organized criminal activity as a member of a criminal street gang. Therefore, we will
address only those two convictions in the double-jeopardy analysis for the murder-
related convictions. See, e.g., Wolfe v. State, 509 S.W.3d 325, 343 (Tex. Crim. App. 2017)
(“[A]n appellate court is not required to make an appellant’s arguments for” him.);
Lucio v. State, 351 S.W.3d 878, 896–97 (Tex. Crim. App. 2011); Perez v. State, 562
S.W.3d 676, 694 (Tex. App.––Fort Worth 2018, pet. ref’d), cert. denied, 140 S. Ct. 236
(2019).

        But we note that the Texas Court of Criminal Appeals has held that trying and
punishing a defendant in a single prosecution for engaging in organized criminal
activity and for the underlying offense on which the engaging in organized criminal
activity offense is based (the predicate offense) does not violate double jeopardy.
Garza v. State, 213 S.W.3d 338, 348, 352 (Tex. Crim. App. 2007) (holding that the
State’s obtaining convictions and punishments for capital murder and engaging in
organized criminal activity by committing capital murder did not violate double
jeopardy because Texas Penal Code Section 71.03(3) “indicate[s] with sufficient clarity
[the Texas Legislature’s] intention that a defendant charged with engaging in
organized criminal activity may also be charged (at least in the same proceeding) with
the underlying offense and punished for both”); see Garrett v. State, No. 02-16-00121-
CR, 2017 WL 3298260, at *2 (Tex. App.—Fort Worth Aug. 3, 2017, pet. ref’d)
(per curiam) (mem. op., not designated for publication) (following Garza to hold that
defendant’s convictions and punishments for both murder and engaging in organized
criminal activity by committing murder did not violate double jeopardy).

                                           29
that the defendant participated in committing the predicate offenses. Tex. Penal Code

Ann. §§ 71.02(a)(1), 71.023(a)(1). Therefore, each requires proof of an element that

the other does not.

         And the State pleaded these offenses this way. The same theories of murder by

a criminal street gang—(1) intentionally or knowingly causing Brady’s death by

shooting him with a firearm and (2) intentionally, with the intent to cause Brady

serious bodily injury, committing an act clearly dangerous to human life, shooting him

with a firearm which caused his death—are alleged as the predicate offense in Count

One (as part of the identifiable leadership of a criminal street gang, Baker directed or

supervised the commission of Brady’s murder by members of a criminal street gang)

and Count Four (Baker committed murder as a member of a criminal street gang). See
id. §§ 19.02(b)(1), (2), 71.02(a)(1), 71.023(a)(1). Likewise, the same theories of

aggravated assault by members of a criminal street gang––intentionally or knowingly

causing bodily injury to Antes by striking him with a fist, flashlight, or object

unknown while using or exhibiting a deadly weapon (firearm or knife)––are alleged in

Count Three (as part of the identifiable leadership of a criminal street gang, Baker

directed or supervised the aggravated assault by members of a criminal street gang)

and Count Six (Baker committed aggravated assault as a member of a criminal street

gang).




                                           30
       Because, as pleaded,9 the directing and engaging offenses are not the same

under Blockburger, we judicially presume the directing and engaging offenses are

different for double-jeopardy purposes and that multiple punishments are authorized.

See Bien, 550 S.W.3d at 184. We next apply the Ervin factors to determine whether

there is evidence of any clear legislative intent to allow only one punishment. Id. at

185.

       No separate statutory section indicates that the legislature intended that

multiple punishments could be assessed for directing and engaging such as it does for

engaging and the underlying predicate offense. See Tex. Penal Code Ann. § 71.03(3).

And the legislative history for the directing and engaging sections indicates that the

legislature’s concerns triggering the sections differed. While Section 71.023 was

“specifically designed to address criminal gang leadership that directs felony gang

activity but often avoids strict penalty by blaming the actions on other gang members,”

S. Comm. on Crim. Justice, Bill Analysis, Tex. S.B. 549, 83rd Leg., R.S. (2013)

(emphasis added), proponents of the engaging statute

       argued that the statute was intended to make it less difficult for law
       enforcement officials and criminal justice agencies to obtain convictions
       for participation in organized crime and to enhance convictions in such
       areas as dope rings, or car theft rings, which may stretch across several


       Even though there could be overlap between the directing and engaging
       9

offenses based on the application of the law of parties in the charge and at trial, we do
not consider it because the cognate-pleadings approach expressly excludes
consideration of the trial evidence. See Ex parte Watson, 306 S.W.3d 259, 262 (Tex.
Crim. App. 2009).

                                           31
      counties, and employ a number of persons operating in coordination
      with one another but may not know one another’s identity,

O’Brien v. State, 544 S.W.3d 376, 390 n.56, 395 (Tex. Crim. App. 2018) (citing H. Study

Grp., Bill Analysis, Tex. S.B. 151, 65th Leg., R.S. (1977)). We cannot say that the

legislative history indicates a clear intent not to punish gang leadership for both

offenses when the engaging offense is concerned with the participation in the

concerted activity while the directing offense is concerned with the organization and

direction of that coordinated activity.

      Absent direct evidence of clear legislative intent, the gravamen or focus of a

statute is the best indirect indicator of such intent. See Garfias, 424 S.W.3d at 59. Judge

Cochran has indicated that the gravamen of engaging in organized criminal activity as

a member of a criminal street gang10 “is the additional harm and danger to the public

of having the members of a criminal organization working together to commit crimes

on an ongoing basis. That is why the punishment range for a conviction under the

organized criminal activity statute is one degree higher than for the” predicate offense.

Ex parte Chaddock, 369 S.W.3d 880, 889 (Tex. Crim. App. 2012) (Cochran, J.,

concurring) (footnote omitted). Applying Judge Cochran’s words to Section 71.023,


      10
         Although the Court of Criminal Appeals has held that the gravamen of
engaging in organized criminal activity with the intent to establish, maintain, or
participate in a combination “is a circumstance surrounding the conduct, namely the
existence or creation of a combination that collaborates in carrying on criminal
activities,” it expressly declined to decide the gravamen for engaging in organized
criminal activity as a member of a criminal street gang. See O’Brien, 544 S.W.3d at 384
n.23, 395.

                                            32
the directing statute, its gravamen appears to be “the additional harm and danger to

the public” from criminal street gang leaders directing or supervising the gang

members in “commit[ting] crimes on an ongoing basis” and getting away with it. See

id.; S. Comm. on Crim. Justice, Bill Analysis, Tex. S.B. 549, 83rd Leg., R.S. (2013). 11

The gravamina of the offenses therefore greatly overlap but are not the same. This

factor weighs in favor of multiple punishments. See Garfias, 424 S.W.3d at 61.

        Applying other Ervin factors, the statutes are not in the same section of the

Penal Code but are separated only by two other sections in the same chapter. This

fact slightly weighs in favor of treating the offenses as the same offense. See Ex parte

Benson, 459 S.W.3d 67, 78 (Tex. Crim. App. 2015). Their names, engaging in organized

criminal activity and directing activities of criminal street gangs are similar: activity and activities,

organized and gangs, and criminal (both). This factor also slightly favors treating the

offenses as the same. See id. at 79–80. The offense of directing activities of criminal

street gangs has a set punishment range of twenty-five to ninety-nine years’ or life

imprisonment. Tex. Penal Code Ann. § 71.023(b). But the punishment range of

engaging in organized criminal activity varies with the predicate offense. See id.

§ 71.02(b)–(d). This factor reinforces that with the engaging offense, the legislature

was concerned more with the coordinated participation in the predicate offense, but

with the directing offense, it was concerned more with the organization and concerted


         This conclusion comports with the legislative history described above.
        11




                                                  33
direction of that activity. Thus, this factor weighs against treating the offenses the

same. See Benson, 459 S.W.3d at 80.

       Weighing all of the factors together, these mixed results do not rebut the

presumption that the legislature intended to allow multiple punishments for these

offenses.

       We therefore overrule Baker’s eighth and ninth points.

                                   III. Forfeited Error

       In his tenth point, Baker complains of testimony to which he raised no

objection at trial. Officer Doug Pearson testified that in the past, he had arrested

motorcycle gang members in possession of illegal firearms. Officer Steve Groppi

testified about arrests of Bandidos Blake Taylor, Tommy Jennings, and Clayton Reed

after the gang shooting in Waco, Texas. Baker appears to rely on a written pretrial

global objection he filed to the admission of extraneous offenses, his request for

notice of the State’s intent to use evidence of extraneous offenses at trial, and the

absence of the testimony at issue from the State’s notices of their intent to offer

extraneous offenses. That is not enough to preserve error. To preserve a complaint

for our review, a party must have presented to the trial court a timely request,

objection, or motion stating the specific grounds, if not apparent from the context,

for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v. State, 505 S.W.3d 916, 924

(Tex. Crim. App. 2016). Further, the party must obtain an express or implicit adverse

trial court ruling or object to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2);

                                             34
Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim. App. 2013). Because Baker did not

complete these steps, he forfeited any error regarding the trial court’s admitting the

evidence challenged on appeal. We overrule his tenth point.

                                  CONCLUSION

      Having overruled Baker’s ten points, we affirm the trial court’s judgments.

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 9, 2020




                                         35